Title: From George Washington to James Mease, 27 February 1778
From: Washington, George
To: Mease, James



Dear Sir,
Head Quarters Valley Forge feby 27th 1778

General Putnam writes me, that the men, under his command, have been totally neglected, in the article of cloathing—and that since my prohibiting him to break in upon those parcels, which were on their way to this camp—he has had no cloathing at all for the use of his department. At the same time, that I wish to prevent irregularity and confusion by an exercise of such a power; it cannot be my intention to exclude the troops under him, more than others, from such a share of necessaries, as circumstances will justify. I must request your attention to this matter, and that you will leave no just room for complaint; but will order on to fish-kill, from time to time regular and proportionable supplies of cloathing. I am Sir Your most Obdt servt

Go: Washington

